Citation Nr: 0518190	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  He served in Vietnam and was awarded the 
Combat Infantry Badge, among other decorations.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

This case was previously before the Board and was remanded to 
the Veterans Benefits Administration (VBA) in February 2004.  
At that time, the issue before the Board was entitlement to 
an increased rating for PTSD, currently evaluated as 
50 percent disabling.  In April 2005, the RO increased the 
rating for PTSD to 70 percent.  The veteran has not indicated 
that he is satisfied with the currently assigned 70 percent 
disability rating.  Consequently, the issue of entitlement to 
a disability evaluation in excess of 70 percent for PTSD 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

Issues not currently on appeal

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for diabetes mellitus 
and entitlement to a total disability rating based on 
individual unemployability (TDIU).  

The service connection issue was the subject of a final Board 
decision in February 2004 and accordingly will not be further 
discussed in this decision.  See 38 C.F.R. § 20.1100 (2004).  

The TDIU issue was remanded by the Board in February 2004.  
Entitlement to TDIU was granted by rating decision in April 
2005.  To the Board's knowledge the veteran has not expressed 
disagreement with the effective date.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of  "downstream" 
issues such as the effective date assigned].  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, disturbed sleep, hypervigilance and exaggerated 
startle response, and is productive of occupational and 
social impairment with deficiencies in most areas.  Total 
social and industrial impairment is not shown.

2.  The evidence does not show that the veteran's PTSD is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case. 38 C.F.R. §§ 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a higher disability rating for PTSD.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 Statement of the Case (SOC) and 
the April 2005 Supplemental Statement of the Case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, pursuant to instructions contained in the 
Board's February 2004 remand letters were sent to the veteran 
in March 2004 and September 2004, with copies to his 
representative then of record, which were specifically 
intended to address the requirements of the VCAA.  The 
letters enumerated that to establish entitlement to an 
increased rating for PTSD, the evidence must show that the 
disability has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 8, 2004 letter, page 5.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  This information was reiterated in 
the September 2004 VCAA letter.  See the September 3, 2004 
letter, page 4.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the March 2004 and September 2004 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the March 2004 letter 
informed the veteran: "Please provide us with any evidence 
or information you may have pertaining to your appeal", 
while the September 2004 letter informed him that "If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  (emphasis in original).  

The Board therefore finds that the March 2004 and September 
2004 letters, the November 2002 SOC, and the April 2005 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.  While one year has not passed 
since the September 2004 VCAA letter, the claim was 
readjudicated in the April 2005 SSOC.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 38 
U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  The veteran 
was provided notice of the VCAA in 2004, following the 
initial adjudication of this claim by rating decision in June 
2001.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of the issue by the RO.  While 
that was not done in this case, the Board does not believe 
that the veteran has been prejudiced by such failure in 
timing.  His claim was readjudicated by the RO in the April 
2005 SSOC, following issuance of the March 2004 and September 
2004 VCAA notice letters.  The veteran was provide with ample 
opportunity to respond to those letters.  Neither the veteran 
or his attorney have contended that he was in any way 
prejudiced by the timing of the VCAA notice.

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, this claim was readjudicated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  

The Board finds that the February 2004 remand instruction has 
been complied with to the extent possible.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998), [Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.].  VA's 
compliance as to the Board's VCAA concerns, expressed in the 
February 27, 2004 remand, have been documented above.  

In the February 2004 remand, the Board noted that during an 
April 2001 VA examination, the veteran stated that "He is 
looking for Social Security".  The Board instructed VBA to 
contact the veteran and determine whether he is currently in 
receipt of Social Security disability, or whether he had an 
application for such benefits pending.  In the March 2004 
VCAA letter, the veteran was advised to "state on the 
enclosed VA Form 21-4138, whether you are currently in 
receipt of Social Security disability, or whether you have an 
application pending."  In response to the March 2004 letter, 
the veteran notified VA that all records pertaining to his 
claim were available at the VA Medical Center (VAMC) in 
Marion, Illinois, and that he had no other information to 
submit.  See VA Form 21-4138, dated March 17, 2004.  Given 
the veteran's statement, the Board finds that there is no 
need to obtain Social Security records, since none appear to 
exist.  

Pursuant to the Board's February 2004 remand, the veteran was 
afforded a VA examination in March 2004.  In November 2004, 
treatment records dated from July 1998 through December 2004 
(including private treatment records from Barnes Jewish and 
Clay County Hospitals from November 1999 to July 2002) were 
received from the Marion VAMC.  Also received that month were 
treatment records from the VAMC in St. Louis, Missouri for 
the period February 1992 through August 1998.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his attorney have not identified 
any outstanding evidence, and as noted above the veteran 
stated in March 2004 that he had no further evidence to 
submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2004).  Because there was 
some ambiguity in the record, by correspondence dated in 
December 2003 the Board requested that the veteran clarify 
whether he desired a personal hearing with respect to this 
appeal.  The Board advised him that if he did not respond 
within thirty days, the Board would assume that he no longer 
desired a hearing in connection with his claims.  No response 
to the Board's correspondence has been received from the 
veteran or his representative.  Accordingly, the Board 
concludes that the veteran does not desire a personal 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific rating criteria

The veteran's PTSD is evaluated as 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Diagnostic Code 9411, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.


Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes] (2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  In this case, however, there appears to be no 
pertinent evidence until the veteran filed his initial claim 
of entitlement to service connection in June 1999.  

In a September 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating.  The 
rating was based largely on the report of an August 1999 VA 
compensation and pension examination, which noted symptoms 
such as hypervigilance, irritability, self-isolation, 
depression and difficulty sleeping.  GAF was 55.

In February 2001, the RO requested that an examination be 
scheduled to review the veteran's service-connected PTSD.  On 
VA examination in April 2001, the veteran stated that with 
medication his nerves were "fair" but he still had a 
problem with blowing up and getting mad too easily.  This is 
the reason his wife moved out.  He said that he used to work 
in construction and was self-employed as a logger, but in the 
last year or so had done occasional odd jobs.  He reported 
that he had friends but did not spend much time with them.  
When he could get out, he did some fishing and mushroom 
hunting.  

Mental status examination revealed no impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, or other gross symptoms of psychosis.  He was 
quite tense, jittery, and irritable.  The examiner indicated 
that the veteran was short at times, but then felt guilty and 
would apologize, but clearly seemed to be tense and irritable 
and unable to fully control the impact the examiner had on 
him.  He denied suicidal or homicidal thoughts, ideations, 
plans or intent.  Personal hygiene was within normal limits.  
Most basic activities of daily living were within normal 
limits.  He did have some problems with tasks that required 
him to deal with people or be around people, like going 
shopping.  He was well-oriented to person, place and time.  
Memory appeared to be fair.  No obsessive or ritualistic 
behavior was noted.  Rate and flow of speech was within 
normal limits, although it was a bit rapid, but there was no 
irrelevant, illogical, or obscure speech pattern.  He denied 
classic panic attacks.  He reported depression, in part due 
to back pain.  Impaired impulse control problems were seen.  
He indicated that his sleep had improved since his wife moved 
out.  

The diagnosis was PTSD.  The examiner noted that the 
veteran's medication had helped tremendously with nightmares 
and that at the moment did not seem to be a problem.  A GAF 
score of 53 was assigned.  The veteran's psychosocial and 
functional status was described as marginal.  

An October 2002 VA progress note showed that the veteran was 
alert and oriented.  His memory and concentration were 
normal.  His mood was depressed.  His affect was irritable.  
His thought content was relevant.  He denied suicidal or 
homicidal ideation.  He denied psychotic signs or symptoms.  

VA medical records dated thereafter reflect treatment for 
multiple physical disabilities and PTSD.  A GAF score of 50 
was noted in January 2004. 

On VA examination in March 2004, which as noted above was 
undertaken pursuant to the Board's February 2004 remand 
instructions, the veteran reported that he was divorced.  He 
reported that he had very few social contacts outside his 
family. 
He reported a "fairly good" relationship with his son and 
said he spent a little time with his grandchildren.  He went 
to singles dances about four times a year.  His reported 
symptomatology included agitation, poor sleep, irritability, 
nightmares, and avoidance.  

Mental status examination revealed no impairment of thought 
process or communication, delusions, or hallucinations.  He 
did not have suicidal or homicidal thoughts, ideation, plans, 
or intent.  Personal hygiene was fair.  He was well-oriented.  
He displayed some memory problems.  No obsessive or 
ritualistic behavior was noted.  Rate and flow of speech was 
within normal limits.  There was no irrelevant, illogical, or 
obscure speech pattern.  No classic panic attacks were noted, 
although he did get quite anxious when forced into certain 
social situations at times.  His mood was somewhat depressed 
and irritable.  He had no classic impaired impulse control 
disorders, but he did lose control of his irritability at 
times and felt badly about the tantrums and the screaming at 
people that he did at those times, when he looked back later 
on.  The diagnoses were PTSD and major depression, recurrent, 
in partial remission.  The GAF score was 52.  The examiner 
stated that if the veteran's depressive symptoms were taken 
away his GAF score based on his PTSD would be 55.  

The examiner further stated that the veteran's PTSD symptoms 
had a very significant impact on his functioning.  The 
examiner opined that the veteran could not hold down a full-
time or even a substantial part-time job because of his PTSD.  

In April 2005, the disability rating for PTSD was increased 
to 70 percent.  
[As was noted in the Introduction, the veteran was also 
granted TDIU based on the PTSD, which is the veteran's only 
service-connected disability.]

A September 2004 VA progress note showed that on mental 
status examination the veteran was neatly groomed and 
dressed.  He was alert and oriented.  Speech was clear, 
coherent, and goal oriented.  Memory and cognition were 
intact.  Mood was euthymic.  His affect was very anxious but 
appropriate.  He denied suicidal or homicidal thoughts.  He 
did have frequent intrusive thoughts, nightmares, and poor 
sleep.  He was hypervigilant and startled easily.  The GAF 
score was 60.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned rating.  He has made no specific 
contentions and pointed to no specific evidence in support of 
his claim; neither has his attorney.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with major depression, which is not service-
connected.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

The Board notes that depression is among the symptoms 
enumerated under the rating criteria for PTSD.  The only 
attempt to separate the depressive symptomatology from the 
PTSD symptomatology, in April 2004, resulted in a virtually 
identical GAF score, 52 versus 55.  Therefore, in addressing 
the proper evaluation of the veteran's PTSD, the Board will 
consider all of the veteran's psychiatric symptoms, including 
depression, as being part of the veteran's service-connected 
PTSD.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

As noted above, the veteran is currently evaluated as 70 
percent disabled due to PTSD.  He seeks a 100 percent rating 
for his service-connected PTSD.  The Board will now address 
the specific criteria for a 100 percent evaluation, listed 
above.

There is no evidence of record which demonstrates gross 
impairment in thought processes or communication.  The April 
2001 VA examination revealed no impairment of thought 
processes or communication, and the veteran's speech was 
normal with no irrelevant, illogical or obscure speech 
pattern.  In an October 2002 mental health note, the 
veteran's thought content was relevant.  VA examination in 
March 2004 also found no impairment of thought processes or 
communication.  The veteran's speech was normal.  A September 
2004 mental health note revealed that the veteran's speech 
was clear, coherent, and goal oriented.  In sum, the 
veteran's thought processes and speech are found to be 
essentially normal and are certainly not grossly impaired.  
The veteran has not contended otherwise

There is no evidence which demonstrates persistent delusions 
or hallucinations, or grossly inappropriate behavior.  The 
April 2001 and March 2004 VA examinations found that the 
veteran had no delusions or hallucinations.  In addition, 
neither examination, nor any of the other evidence of record, 
reflects any grossly inappropriate behavior on the veteran's 
part.  Although the record suggests that the veteran's 
history of "blowing up" and "getting mad" led to his 
divorce, there is no evidence that he has ever been arrested 
or been involved in any physical altercations as a result of 
being unable to manage his anger.  There is simply no 
evidence suggestive of "grossly inappropriate behavior."  

The veteran is not in persistent danger of hurting himself or 
others.  He has consistently denied suicidal or homicidal 
thoughts or ideation, and there is no evidence that such is 
not the case.  

The evidence is not indicative of intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  The 
April 2001 VA examination found his personal hygiene to be 
within normal limits and specifically stated that most basic 
activities of daily living were within normal limits.  The 
March 2004 VA examiner described the veteran's hygiene as 
fair.  A September 2004 mental health note indicated that he 
was neatly groomed and dressed.  

There is some evidence that the veteran avoids crowds, and 
that this may impair his ability to do shopping.  However, 
there is also evidence that he attends singles dances, which 
is hardly indicative of an inability to perform the 
activities of daily living.  In any event, isolative behavior 
is contemplated in the currently assigned 
70 percent rating; there is no evidence of "total" social 
impairment, which is the criteria for a 100 percent rating.  
 
There in no evidence that the veteran is disoriented as to 
time or place.  The veteran has not been found to be 
disoriented, and in fact was found to be oriented in all 
spheres by the March 2004 VA examiner, and to be alert and 
oriented in a September 2004 mental health note.

The evidence is not consistent with memory loss for names of 
close relatives, his own occupation or his own name.  An 
April 2001 VA examination showed that the veteran's memory 
was fair, while an October 2002 mental health note stated 
that his memory was normal.  The March 2004 VA examination 
indicated that the veteran displayed some memory problems. 
While this clearly shows some impairment in memory, such is 
contemplated in the criteria for lower ratings, such as 30 
percent ("mild memory loss") and 50 percent ("impairment 
of short- and long- term memory").  The evidence does not 
indicate that the veteran's memory loss is so severe that he 
is unable to remember the names of close relatives or his own 
name.  There are no other findings reflective of severe 
memory loss.  In fact, a September 2004 mental health note 
found that the veteran's memory was intact.  

The lowest GAF score of record is 50.  GAF scores ranging 
between 41 to 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
This is precisely what is contemplated in the criteria for 
the currently assigned 70 percent rating ("occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations . .  .").  There are no GAF 
scores assigned which are reflective of "total occupational 
and social; impairment", consistent with the assignment of a 
100 percent rating.  Indeed, mist of the GAF scores assigned 
are higher than 50.   

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a 100 percent rating, but is more reflective of 
occupational and social impairment, with deficiencies in most 
areas, consistent with a 70 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 100 percent rating were 
approximated, and the veteran and his attorney have pointed 
to no such pathology.  

Despite demonstrated difficulties with respect to social 
relationships, the veteran is clearly able to function 
socially, as has been demonstrated by the maintenance of a 
functional family relationship with his son and his 
grandchildren.  In addition, the veteran attends singles 
dances multiple times a year.  Hence, while the veteran may 
have difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.  In addition, as noted elsewhere in this 
decision the veteran is in receipt of TDIU, which compensates 
him for occupational deficiencies.  

In essence, although symptomatology consistent with the 
assignment of a 70 percent rating (such as impaired impulse 
control (such as unprovoked irritability with periods of 
violence) is demonstrated by the evidence of record, the 
objective evidence does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating.  For the reasons and bases expressed above, 
the Board finds that a preponderance of the evidence is 
against a showing that the veteran's PTSD warrants an 
increased rating, but finds that the current 70 percent 
rating most closely approximates the level of symptomatology 
reported.  The veteran's claim of entitlement to an increased 
rating for PTSD is accordingly denied.

Extraschedular rating

In the November 2002 SOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA rating schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board again observes that there is no question that the 
veteran's PTSD has resulted in occupational impairment.  
However, occupational impairment is specifically contemplated 
in the rating currently assigned the veteran's PTSD, and the 
Board has discussed it at length above.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board once again observes that TDIU has been granted.

There is no evidence that the service-connected PTSD results 
in frequent periods of hospitalization.  Indeed, there are no 
reports of hospitalization of record.  

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.



Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to a 100 percent 
rating for PTSD.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


